Citation Nr: 0123189	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  95-18 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for residuals of a 
resection of the outer third of the left clavicle, with a 
postoperative benign tumor, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	John Hunt Morgan, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran, and M. B.


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel
INTRODUCTION

The veteran served on active duty from July 1942 to August 
1943.

The veteran has been granted service connection for a 
disability which is now rated as residuals of a resection of 
the outer third of the left clavicle, postoperative residuals 
of a benign tumor.  The disability was evaluated as 0 percent 
disabling from August 7, 1943, 10 percent disabling from July 
2, 1949, and 20 percent disabling from September 23, 1992.

In June 1994, the veteran requested an increased rating for 
the left shoulder disability.  The regional office (RO) 
denied this claim in an October 1994 rating.  The veteran 
appealed.

In May 1995, the veteran sought to reopen a previously denied 
claim for service connection for residuals of meningitis.  In 
August 1995, the RO determined that no new and material 
evidence had been presented to reopen the claim for service 
connection for residuals of meningitis, and the veteran 
timely appealed this determination.

In March 1999, the Board of Veterans' Appeals (Board) denied 
service connection for residuals of meningitis, determining 
that new and material evidence to reopen the claim had not 
been submitted.  The Board also denied entitlement to a 
rating in excess of 20 percent for the disability of the left 
shoulder.

The veteran appealed the March 1999 Board decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  In 
January 2000, the veteran and the Department of Veterans 
Affairs (VA) filed a joint motion for remand.  In March 2000, 
the Court granted the joint motion for remand of the Board's 
March 1999 decision on the issue of an increased rating for 
the left shoulder disability.  The Court vacated the Board's 
decision relating to the increased rating and remanded this 
issue to the Board for further consideration.  The Court 
dismissed the appeal as to the issue of whether new and 
material evidence had been presented to reopen a claim for 
entitlement to service connection for residuals of 
meningitis. 

Because the appeal for service connection for meningitis 
residuals was dismissed by the Court, the March 1999 Board 
denial on that issue remains in effect.  In May 2000, the 
Board informed the veteran's representative that the 
representative could submit additional argument and evidence 
in support of the veteran's appeal.  The veteran's 
representative thereafter contacted the Board in June 2000, 
stating that they had no additional argument or evidence to 
submit in support of their appeal.

In August 2000, the Board denied entitlement to an increased 
rating for residuals of a resection of the outer third of the 
left clavicle, with a postoperative benign tumor, currently 
evaluated as 20 percent disabling.  The veteran then appealed 
the August 2000 Board decision to the Court.

In a joint motion for remand in March 2001, the Secretary of 
the VA and the veteran's representative moved that the Court 
remand the appeal to the Board.  The joint motion noted that, 
during the pendency of the veteran's appeal, new legislation, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) had been enacted which, in 
effect, provided an expanded duty to assist.  This law 
provided additional requirements relating to notice to the 
veteran, the search for and the obtaining of records, 
substantiating claims, obtaining VA examinations, and 
completing an application for compensation benefits.  The 
joint remand found that this new law had potential 
applicability to the present case.  Since the joint remand, 
regulations have been published which implement the VCAA.  
See 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the VCAA regarding the timing and 
scope of assistance the VA will provide to a claimant.  

In April 2001, the Court granted the joint motion for remand.  
The Court vacated the Board's decision relating to the 
increased rating and remanded the issue to the Board for 
further consideration.

In early May 2001, the Board informed the veteran's 
representative that the representative could submit 
additional argument and evidence in support of the veteran's 
appeal.  The veteran's representative thereafter did not 
respond within the allocated 90-day period.  The Board, 
therefore, will proceed with the consideration of the 
veteran's appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim for an increased rating for a left 
shoulder disability is of record.

2.  The residuals of a resection of the outer third of the 
left clavicle, postoperative residuals of a benign tumor, are 
currently manifested by slight limitation of motion of the 
left shoulder, an inability to raise the left arm above the 
head.


CONCLUSION OF LAW

The criteria for a rating greater than 20 percent for 
disability of the left shoulder have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.40-4.42, 4.44, 4.45, 4.59, Part 4, Diagnostic Code 5201, 
5203.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the veteran has maintained that he should receive 
a rating in excess of 20 percent for disability of the left 
shoulder because he cannot raise the left arm easily, and 
because he has numbness and a loss of strength in the left 
arm and hand.

I.  Background.

Service medical records reflect that the veteran had 
sustained a fracture of the left clavicle in 1934.  In April 
1943, his left shoulder was injured when a truck pulled the 
veteran forcibly against a telephone pole.  Following the 
accident, a benign giant-cell tumor of the outer third of the 
left clavicle increased in size and became symptomatic.

In August 1943, the veteran was granted service connection 
for a benign giant-cell tumor of the outer third of the 
clavicle.  A 0 percent rating was assigned.

A September 1943 VA consultation report noted that there was 
no functional loss or loss of use of the left arm that could 
be demonstrated.

In March 1947, L. L. Terrell, M.D., reported that the veteran 
showed weakness of grip in the left hand.  The diagnoses 
included chronic pyelitis.  It was concluded that the tumor 
of the left clavicle weakened the left arm.

On a VA examination in July 1947, the tumor of the left 
clavicle was again noted, but the examiner stated that the 
veteran could move the shoulder joint through a full range of 
motion without difficulty.

The veteran was hospitalized at a VA medical facility in July 
and August 1949, and he underwent a resection of the lateral 
third of the left clavicle.

Various private and VA medical reports of the 1980's and 
1990's show that the veteran had been treated for various 
disabilities, including diabetes mellitus, peripheral 
neuropathy, a cerebrovascular accident, and a myocardial 
infarction.

On a VA examination in August 1986, the veteran's complaints 
included numbness in the left upper extremity.  The objective 
evaluation was normal.  There was minimal crepitus in both 
shoulders.  

On a VA examination in May 1989, the veteran complained of 
aching in both arms and shoulders, accompanied by numbness.  
Objectively, the neurological examination was negative.  
Sensory examination was intact.  

A VA outpatient treatment report in October 1991 noted 
instability in the left shoulder.

On a VA examination in December 1992, forward flexion of the 
veteran's left shoulder, the veteran's minor extremity, was 
from 0 degrees to 100 degrees.  Abduction was from 0 degrees 
to 85 degrees, external rotation was from 0 degrees to 75 
degrees, and internal rotation was from 0 degrees to 50 
degrees.  An evaluation from earlier that month was 
recounted.  There had been no evidence of impingement 
syndrome of the left shoulder.  There had been point 
tenderness of the left biceps tendon.  The diagnoses included 
left biceps tendinitis and status post resection of the 
distal half of the left clavicle.

At a May 1996 RO hearing, the veteran testified that he had 
pain in the left shoulder and poor grip in the left hand.  He 
stated that his left arm had been pulled at a VA facility 
which exacerbated the disability in the left upper extremity.

On a VA neurological examination in June 1996, the veteran 
complained of episodic left shoulder pain for many years.  He 
also complained of left-hand weakness.  On physical 
examination, the sternocleidomastoid and trapezius muscles 
showed full strength and no evidence of fasciculations.  
Strength was 4 plus/5 in all extremities.  There was 
decreased sensation to light touch, temperature, and 
vibration in a stocking/glove distribution in the left arm 
and left leg.

On a VA orthopedic examination in June 1996, lateral shoulder 
abduction was to 90 degrees, and forward flexion was to 100 
degrees.  Extension was to 15 degrees bilaterally, and left 
shoulder internal rotation was to 45 degrees.  External 
rotation was to approximately 40 degrees, and external 
rotation strength was 4/5 bilaterally.  Strength test 
revealed a grip greater than 4/5.  There was no anterior or 
posterior instability of the shoulder.  He was tender over 
the proximal biceps tendon.  The impression was left shoulder 
rotator cuff tendinitis with involvement of the biceps tendon 
proximally.  There was also an element of impingement with 
tightness of the posterior capsule.  Since this condition was 
essentially present in both shoulders, and the findings in 
the right shoulder mirrored those in the left shoulder, the 
examiner commented that he did not consider this to be a 
direct result of the surgery which removed the distal aspect 
of the left clavicle.  At most, the veteran may have had a 
small rotator cuff tear.

At a November 1998 hearing before the Board, the veteran 
testified about his accident in service.  He stated that 
there was numbness in his left arm.  The veteran's former 
health care nurse, who treated him from December 1993 to 
April 1996, confirmed the veteran's extensive and varied 
physical complaints.

II.  Analysis.

The Board finds that the veteran's claim for an increased 
rating for the left shoulder disability is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant evidence has been properly 
developed, and that there is no further duty to assist in 
order to comply with the provisions of 38 U.S.C.A. § 5107.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42, and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the service 
medical records and all other evidence of record pertaining 
to the history of the disability in question have been 
reviewed.  Nothing in the historical records suggests that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to this 
disability.  See also Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (in evaluating the veteran's disability, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).

Disability evaluations are based upon the average impairment 
of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

Under Diagnostic Code 5203, impairment of the clavicle or 
scapula, the highest evaluation, 20 percent, will be assigned 
for disability of the minor arm where there is nonunion or a 
dislocation.  

Under Diagnostic Code 5201, limitation of motion of the arm, 
a 30 percent evaluation will be assigned when there is 
limitation of the minor arm to 25 degrees from the side.  A 
20 percent evaluation will be assigned where limitation of 
motion is midway between the side and shoulder level.  
Further, see 38 C.F.R. §§ 4.14 and 4.27 regarding the use of 
two diagnostic codes and the avoidance of pyramiding.  

In order for the veteran to meet the schedular evaluation of 
30 percent, he must demonstrate that his left arm is limited 
in motion to 25 degrees from his side.  Applying these laws 
and regulations to the particular facts in this case, it is 
apparent that an increased rating for the veteran's left 
shoulder disability is not warranted.

The December 1992 and June 1996 VA examinations reveal that 
range of motion of the left shoulder was greater than 25 
degrees from the side.  The June 1996 VA examination, in 
fact, found that the limitations of the left shoulder were 
due to rotator cuff tendinitis, a condition that the examiner 
specifically and clearly dissociated from the veteran's 
service-connected condition.  Thus, the limitation of the 
left shoulder/clavicle noted on that examination report only 
related to a nonservice-connected disability.  In any event, 
the limitation of motion did not reach the level necessary 
for a higher evaluation than presently assigned.  Although 
the veteran previously had perhaps slight impairment of grip 
strength noted, it was not related to the service-connected 
disability, and perhaps more telling, was equal on both 
sides.  

While there is some reported pain on motion, this has been 
associated with the nonservice-connected tendinitis.  In any 
event, even if the Board considers the pain as related to the 
veteran's service-connected disability, the Board finds that 
the veteran has good functional use of the left arm.  The 
range of motion, pain, and limitation of function of the left 
arm relating to the service-connected disability is 
adequately compensated by the rating of 20 percent.  A higher 
evaluation is not in order based upon such considerations as 
pain, weakness, or fatigability of the joint.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The most recent relevant evidence is the 1996 VA outpatient 
treatment record which found his motor strength was greater 
than 4/5 and the sensory evaluation was within normal limits.  
This would further indicate that there was no impairment 
involving numbness or weakness due to the service-connected 
disability.  Earlier evidence from October 1991 indicated 
that there was some instability of the joint, but more recent 
evidence from the June 1996 examination showed that the left 
shoulder was, in fact, stable.  Thus, based on the more 
recent current manifestations and findings which indicate the 
present level of disability, instability would not provide 
the veteran with a higher evaluation.

The veteran's allegations made during the May 1996 RO hearing 
that the left clavicle condition was aggravated by actions of 
VA personnel or physicians do not lend support to the present 
claim.  Even if true, he is already service connected for the 
disability and is entitled to compensation only to the level 
of disability that the evidence demonstrates.  Finally, the 
Board notes that there is no additional disability indicated 
by the postoperative benign tumor itself, as already 
discussed.  See Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  For the foregoing reasons, the most recent evidence 
does not show impairment beyond that contemplated within the 
20 percent evaluation.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.  Further, the Board finds that, in this 
case, the disability picture attributable to the service 
connected disability is not so exceptional or unusual as to 
warrant an evaluation on an extraschedular basis.  It has not 
been shown that the residuals of a resection of the outer 
third of the left clavicle, postoperative benign tumor, has 
caused marked interference with employment or necessitated 
frequent periods of hospitalization.  38 C.F.R. § 3.321; 
Shipwash v. Brown, 8 Vet. App. 218, 220 (1995).  To the 
contrary, the veteran's other medical problems that are not 
service connected have been the general focus of his recent 
treatment and clearly account for his current significant 
complaints.  The criteria for an evaluation greater than that 
applied have not been met or approximated as explained above.  
38 C.F.R. § 4.7.  With respect to this determination, the 
evidence is not so evenly balanced so as to raise any doubt 
as to material issue.  38 U.S.C.A. § 5107.

As previously mentioned, the VCAA amended the law relating to 
the duty to assist, and regulations in support of the VCAA 
have been published.  The law and regulations expanded and 
clarified the requirements relating to notice to the veteran, 
the search for and the obtaining of records, substantiating 
claims, obtaining VA examinations, and completing an 
application for compensation benefits.  The law also 
eliminated, in essence, the need to establish that a claim is 
well grounded.  The law and the regulations apply to all 
original and reopened claims pending on the date of 
enactment.  They are, in this case, beneficial to the 
veteran, and they have been fully considered by the Board.

In this regard, the veteran has been afforded notice of the 
required information needed to substantiate his claim, and an 
opportunity to provide such evidence.  The previous Board 
decisions, Court pleadings, Court remands, and statements of 
the case have informed him of the requirements for an 
increased rating, and the evidence necessary to substantiate 
his claim.  VA medical records and outpatient treatment 
reports identified by the veteran have been obtained.  He has 
been provided VA examinations, and any outpatient treatment 
reports have been reviewed.  He has been provided 
opportunities to testify on his own behalf and to provide 
evidence.  In short, all apparently available relevant 
evidence necessary for an equitable disposition of the 
veteran's claim for an increased rating is of record and has 
been considered.  His representative has also been provided 
an opportunity to provide further evidence, but did not do 
so.  Thus, the VA has met the expanded duty to assist.


ORDER

Entitlement to a disability evaluation greater than 20 
percent for residuals of resection of the outer third of the 
left clavicle, postoperative residuals of a benign tumor, is 
denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

